        CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 1 of 50




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

JAMES CARSON & ERIC LUCERO,
                                           Civil Action No. 0:20-cv-02030
      Plaintiffs,                                     (NEB/TNL)

                    v.

STEVE SIMON, Secretary of State of the
State of Minnesota, in his official
capacity,                                  INTERVENOR-DEFENDANTS’
                                            MEMORANDUM OF LAW IN
      Defendant,                          OPPOSITION TO PLAINTIFFS’
                                          MOTION FOR A PRELIMINARY
and                                              INJUNCTION
ROBERT LAROSE, TERESA MAPLES,
MARY SANSOM, GARY SEVERSON, &
MINNESOTA ALLIANCE FOR
RETIRED AMERICANS EDUCATIONAL
FUND,

      Intervenor-Defendants.
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 2 of 50




      “There is more to the right to vote than the right to mark a piece of paper and

drop it in a box or the right to pull a lever in a voting booth. The right to vote

includes the right to have the ballot counted.” Reynolds v. Sims, 377 U.S. 533, 555

n.29 (1964) (quoting South v. Peters, 339 U.S. 276, 279 (1950) (Douglas, J.,

dissenting)).

      Recognizing this constitutional imperative, and seeking to ensure that all

eligible Minnesotans have safe and meaningful opportunities to cast ballots during

an unprecedented public health crisis, Intervenor-Defendants Robert LaRose,

Teresa Maples, Mary Sansom, Gary Severson, and Minnesota Alliance for Retired

Americans (the “Alliance,” and collectively, “Intervenors”) filed suit in Minnesota

state court, challenging two provisions of the State’s election laws that impose

particular hardships on voters relying on mail ballots. Defendant Steve Simon, the

Minnesota Secretary of State (the “Secretary”), entered a consent decree with

Intervenors (the “Consent Decree”), agreeing to forgo enforcement of the

challenged laws during the November 2020 general election (the “November

Election”). Following extensive briefing, a hearing, and a determination that

Intervenors were likely to succeed on the merits of their constitutional challenges

to Minnesota’s election laws, Ramsey County District Court Judge Sara Grewing

issued an order entering the Consent Decree on August 3, 2020.




                                         1
        CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 3 of 50




      That should have been the end of this story. Instead, nearly two months after

Judge Grewing entered the Consent Decree, Plaintiffs James Carson and Eric Lucero

challenge the reasonable and constitutionally required resolution of the state court

litigation. Relying on misreadings of the law and rank speculation, they seek to

upend the plans already in place to ensure that every vote is counted in November

and, in so doing, threaten to disenfranchise countless vulnerable Minnesotans.

      Plaintiffs’ lawsuit—a collateral attack on a state court judgment and the

resulting consent decree—raises basic questions of propriety; as the U.S. Supreme

Court recently noted, a party “lack[s] a cognizable interest in the State’s ability to

‘enforce its duly enacted’ laws” where “state election officials support [a] challenged

decree, and no state official has expressed opposition.” Republican Nat’l Comm. v.

Common Cause R.I., No. 20A28, 2020 WL 4680151, at *1 (U.S. Aug. 13, 2020)

(quoting Abbott v. Perez, 138 S.Ct. 2305, 2324 n.17 (2018)). But even if Plaintiffs’ suit

were not fundamentally inappropriate, they have failed to meet the high burden

required for the extraordinary remedy of preliminary injunctive relief.

      Plaintiffs cannot succeed on the merits of their claims, which are not only

wrong as a matter of law, but also precluded by several jurisdictional and procedural

bars. And the purportedly irreparable injuries they claim will be suffered absent an

injunction are ultimately fictions, supported by nothing more than supposition and

conjecture. By striking contrast, their requested relief will result in widescale




                                           2
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 4 of 50




disruption ahead of the November Election, and will cause voters to suffer

disenfranchisement.

      “[A]n injunction is an equitable remedy,” and, as such, must be deployed to

achieve equitable ends. Weinberger v. Romero-Barcelo, 456 U.S. 305, 311 (1982).

Plaintiffs should not be permitted to launch a procedurally, legally, and factually

improper attack on the Consent Decree—one that risks confusion and

disenfranchisement for Minnesota voters—when they have fallen far short of the

considerable showing required for the extraordinary relief they seek. For these

reasons and those that follow, Intervenors respectfully request that Plaintiffs’

motion be denied.

                                 BACKGROUND

I.    The State Court Action

      Each year, Minnesota disenfranchises thousands of voters whose completed

mail ballots are postmarked on or before Election Day but arrive after 8 p.m. (the

“Election Day Receipt Deadline”). See Minn. Stat. §§ 203B.08 subd. 3, 204B.45,

204B.46; Minn. R. 8210.2220 subp. 1; Minn. R. 8210.3000. Recognizing that the

ongoing coronavirus pandemic would increase Minnesotans’ reliance on absentee

voting during both the August primary election (the “August Primary”) and the

November Election, Intervenors filed suit against the Secretary in state court on May

13, 2020. See Declaration of Danyll W. Foix (“Foix Decl.”), ECF No. 14, Ex. A.




                                         3
        CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 5 of 50




Intervenors include the Alliance, a nonprofit that seeks to ensure social and

economic justice and full civil rights for its more than 84,000 members; individual

voters who are at an increased risk of severe illness or death if exposed to COVID-

19; and voters whose ballots have been―or are likely to be―rejected as a result of

the Election Day Receipt Deadline. See id., Ex. A ¶¶ 9–14. Their complaint sought to

enjoin both the Election Day Receipt Deadline and the witness-signature

requirement for mail ballots. See id., Ex. A ¶¶ 98–142.

       On June 16, Intervenors and the Secretary entered a consent decree in which

the Secretary agreed not to enforce these provisions during the August Primary. Two

days later, the Republican Party of Minnesota, Republican National Committee, and

National Republican Congressional Committee (the “State Court Intervenors”) filed

a notice of intervention. On July 2, Intervenors filed a motion for temporary

injunction, demonstrating that the Election Day Receipt Deadline violates both the

fundamental right to vote and the due process clauses of the U.S. and Minnesota

Constitutions. See Ex. 1 at 21–28; see also Ex. 14.1 On July 17, the State Court

Intervenors filed an opposition to Intervenors’ motion for temporary injunction,

arguing that Intervenors failed to establish the unconstitutionality of the challenged

laws. See generally Ex. 11.




1
 Exhibit cites refer to the exhibits attached to the Declaration of Abha Khanna, filed
concurrently with this brief.


                                          4
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 6 of 50




      That same day, Intervenors and the Secretary filed the Consent Decree, in

which the Secretary agreed not to enforce either of the challenged provisions during

the November Election. See Foix Decl., Ex. B (“Consent Decree”). The State Court

Intervenors filed various objections to the Consent Decree—claiming, among other

things, that “the Secretary propose[s] to overrule Minnesota’s election laws . . . duly

enacted by the people of Minnesota through the Legislature,” that the Consent

Decree permits the “count[ing of] votes that are invalid under Minnesota state

law,” and that “the Secretary ha[s] no authority to order invalid votes to be counted.”

Ex. 12 at 2. On July 31, the state court held a hearing on all pending motions and

objections, and on August 3, Judge Grewing issued an order entering the Consent

Decree (the “State Court Order”). See Foix Decl., Ex. C (“State Court Order”).

      The court first considered which legal standard should be applied to a review

of the Consent Decree. See State Court Order at 17. While Intervenors advocated a

basic fairness inquiry, the State Court Intervenors argued “that the judicial review

of a consent decree requires a far more thorough inquiry and fairness finding as

articulated by the federal court, namely whether the plaintiff has made an adequate

showing of a likelihood of success on the merits of the claim.” Id. (citing Flinn v.

FMC Corp., 528 F.2d 1169, 1172 (4th Cir. 1975)). Under the latter standard, Judge

Grewing explained, “[c]ourts can gauge ‘the fairness of a proposed compromise’ only

by ‘weighing the plaintiff’s likelihood of success on the merits against the amount




                                          5
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 7 of 50




and form of the relief offered.’” Id. (quoting Carson v. Am. Brands, Inc., 450 U.S. 79,

88 n.14 (1981)). “Because the Court would reach the same result under the federal

standards,” it ultimately “analyze[d] the proposed entry of the consent decree under

both Minnesota and federal law.” Id. at 18.

      The state court’s analysis under Minnesota law was straightforward. “It is

undisputed,” the court explained,

      that the proposed consent decree is non-partisan and waives the
      Witness Requirement and Election Day receipt deadline only with
      regard to the November 2020 election. [Intervenors and the Secretary]
      came to this agreement due to the fact that COVID-19 related illnesses
      and deaths in Minnesota continue to rise and have no real possibility
      of abatement by November.

Id. The court also observed that “[t]he Consent Decree [] affords [the Secretary]

sufficient time to provide instruction and certainty to voters and local election

officials before absentee voting begins on September 18.” Id.

      In applying the more probing federal standard, the state court concluded that

Intervenors were likely to succeed on the merits of their constitutional challenges

to the Election Day Receipt Deadline. After observing that courts have recently

approved similar agreements extending the receipt deadline for mail ballots and

determining that “safety concerns for the ballot box are not so speculative as to

render the Secretary’s decision to resolve the Plaintiff’s complaints unreasonable,”

the state court concluded that Intervenors




                                          6
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 8 of 50




      are likely to succeed on their Election Day receipt deadline motion. In
      this unusual global crisis, it is more than reasonable to conclude that a
      ballot placed with the United States Postal Service quite possibly might
      not be delivered until on Election Day. It is reasonable for the Secretary
      to conclude that a ballot posted on or before Election Day should be
      counted.

Id. at 21–23, 25.2 Upon further concluding that “waiver of the . . . Election Day

deadline is in the best interests of the health, safety, and constitutional rights of

Minnesota’s voters, and, therefore, in the public interest,” the state court entered

the Consent Decree. Id.

      The State Court Intervenors appealed. On August 18, the parties signed a

stipulation to dismiss the appeal (the “Stipulation”), with the State Court

Intervenors “waiv[ing] the right to challenge in any other judicial forum the [State

Court Order] and the [Consent Decree].” Ex. 15 at 2. The Minnesota Supreme Court

dismissed the appeal pursuant to the Stipulation. See Ex. 16 at 2.

II.   The Consent Decree

      Under the Consent Decree, the Secretary agreed to “issue guidance

instructing all relevant local election officials to count all mail-in ballots in the

November General Election that are otherwise validly cast and postmarked on or




2
 There appears to be a typographical error in the State Court Order. Given that the
underlying action challenged the Election Day Receipt Deadline—and that the court
agreed with Intervenors’ factual and legal conclusions—the order is more
reasonably read as concluding that “a ballot placed with the United States Postal
Service quite possibly might not be delivered until after Election Day.”


                                          7
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 9 of 50




before Election Day but received by 8 p.m. within 5 business days of Election Day.”

Consent Decree at 10. He further agreed to “issue instructions to include with all

absentee and designated mail ballots” to inform voters that mail ballots “postmarked

on or before Election Day and received by 8 p.m. within 5 business days of Election

Day . . . will be counted.” Id. at 11. “Where a ballot does not bear a postmark date,

the election official reviewing the ballot should presume that it was mailed on or

before Election Day unless the preponderance of the evidence demonstrates it was

mailed after Election Day.” Id. at 10. As defined in the Consent Decree, “postmark []

refer[s] to any type of imprint applied by the United States Postal Service to indicate

the location and date the Postal Service accepts custody of a piece of mail, including

bar codes, circular stamps, or other tracking marks.” Id.

      On August 28, the Secretary issued the prescribed guidance to local election

officials and provided them with materials that could be distributed to educate

voters about the new deadline. See Ex. 21. The Secretary also updated his website to

directly inform voters about the change, see, e.g., Ex. 22, and numerous news outlets

made similar announcements. See, e.g., Exs. 23–24. Likewise, groups dedicated to

voter education and engagement, including the Alliance, began informing voters of

the deadline in reliance on the Consent Decree. See Ex. 17 ¶¶ 9–11; Ex. 18 ¶¶ 6–8.

Local election officials began printing absentee ballots—including instructions

about the postmark deadline—after certification of candidate names on August 28.




                                          8
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 10 of 50




See Minn. R. 8210.0500; Ex. 25. Officials began sending these ballots to voters on

September 18. See Minn. Stat. § 204B.35. As of that date, over 1 million voters had

requested absentee ballots, a number that the Secretary described as “off the charts.”

Ex. 26 at 1.

III.   Plaintiffs’ Suit

       Nearly two months after the Consent Decree was entered, on September 22,

2020, Plaintiffs filed their complaint, alleging that the Consent Decree violates the

U.S. Constitution and federal law. See Complaint (“Compl.”), ECF No. 1. Count I

claims that the Consent Decree is an impermissible exercise of the Secretary’s

authority and thus violates Article II of the U.S. Constitution. See id. ¶¶ 75–83.

Count II alleges that the Consent Decree “permits Minnesota voters to vote for

president after Election Day,” in violation of federal statutes setting the dates of

elections. Id. ¶¶ 84–90. Plaintiffs subsequently moved for a preliminary injunction,

asking this Court to “enjoin the Secretary’s unlawful agreement to count ballots

received after 8:00 p.m. on Election Day.” See Memorandum in Support of Plaintiffs’

Motion for a Preliminary Injunction (“Mot.”), ECF No. 13, at 18.

       The Court granted Intervenors’ unopposed motion to intervene as defendants

on September 28, 2020. See ECF No. 33.




                                          9
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 11 of 50




                                STANDARD OF LAW

      “A preliminary injunction is an extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); accord Brand

Advantage Grp., Inc. v. Henshaw, Civil No. 20-225 (JRT/HB), 2020 WL 1891772, at

*7 (D. Minn. Apr. 16, 2020) (“Because ‘a preliminary injunction is an extraordinary

and drastic remedy, one [] should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.’” (alteration in original) (quoting

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997))).

      “‘A plaintiff seeking a preliminary injunction must establish’ four factors

showing such relief is warranted”:

      (1) “he is likely to succeed on the merits”; (2) “he is likely to suffer
      irreparable harm in the absence of preliminary relief”; (3) “the balance
      of equities tips in his favor”; and (4) “an injunction is in the public
      interest.”

MPAY Inc. v. Erie Custom Comput. Applications, Inc., 970 F.3d 1010, 1015 (8th Cir.

2020) (quoting Wise v. Dep’t of Transp., 943 F.3d 1161, 1165 (8th Cir. 2019)). “[T]he

‘party seeking injunctive relief bears the burden of proving’ that the relevant factors

‘weigh in its favor.’” Id. (quoting Mgmt. Registry, Inc. v. A.W. Cos., 920 F.3d 1181, 1183

(8th Cir. 2019)). A party seeking a preliminary injunction must have Article III

standing, see Rodgers v. Bryant, 942 F.3d 451, 454–55 (8th Cir. 2019), and the action

must be justiciable. See First Lutheran Church v. City of St. Paul, 326 F.Supp.3d 745,

757 (D. Minn. 2018).


                                           10
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 12 of 50




                                    ARGUMENT

I.    Plaintiffs cannot succeed on the merits.

      Plaintiffs’ suit is an improper collateral attack on a state court judgment, one

premised on the fundamentally illogical premise that Plaintiffs and other Minnesota

voters are injured by a law that makes it easier for their ballots to be counted. Given

these basic facts, it is unsurprising that Plaintiffs cannot succeed on the merits.

      A.     Plaintiffs’ suit is an improper collateral attack.

      The Consent Decree represents an agreement between Intervenors and the

Secretary, and the State Court Order entering it is entitled to full faith and credit.

See art. IV, § 1; 28 U.S.C. § 1738 (“[J]udicial proceedings of any court of any such

State . . . . shall have the same full faith and credit in every court within the United

States.”). Similarly, the Stipulation agreed to by the parties and relied upon by the

Minnesota Supreme Court—in which the State Court Intervenors agreed to “waive

the right to challenge in any other judicial forum” both the State Court Order and

the Consent Decree, Ex. 15 at 2—remains in effect. Both agreements bind Plaintiffs,

and both preclude this suit.

      Under governing Minnesota law, absent fraud, a valid judgment entered by

agreement or consent has the same preclusive effect “as if it had been rendered after

contest and full hearing and is binding and conclusive upon the parties and those in

privity with them.” Hentschel v. Smith, 153 N.W.2d 199, 203 (Minn. 1967) (emphasis




                                           11
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 13 of 50




added) (quoting Pangalos v. Halpern, 76 N.W.2d 702, 706 (Minn. 1956)). Both

individually and combined, the Consent Decree and the Stipulation constitute a

complete and permanent resolution of the state court dispute for the November

Election: the Consent Decree agreed that the November Election would operate

under an alternative receipt deadline, and the Stipulation precluded further

challenge to the Consent Decree in any forum. These agreements, entered into

absent fraud and effectuated by both Judge Grewing and the Minnesota Supreme

Court, therefore bind Plaintiffs and prohibit this action if Plaintiffs are in privity with

any of the parties to the state court action.

      They are. “In determining privity, the Minnesota Supreme Court has directed

that ‘privity must be determined by the facts of each case.’” Benson v. Hackbarth,

481 N.W.2d 375, 377 (Minn. Ct. App. 1992) (quoting Johnson v. Hunter, 447 N.W.2d

871, 874 (1989)); see also Reil v. Benjamin, 584 N.W.2d 442, 445 (Minn. Ct. App.

1998) (“Privity does not follow one specific definition, but rather expresses the idea

that a judgment should also determine the interests of certain non-parties closely

connected with the litigation.”). Here, the facts indicate Plaintiffs are in privity with

both the Secretary and the State Court Intervenors.

      As to the former, “when a state government litigates a matter of public

concern, that state’s citizens will be deemed to be in privity with the government

for preclusion purposes.” Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1235 (10th Cir.




                                            12
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 14 of 50




2006) (quoting Lance v. Davidson, 379 F. Supp. 2d 1117, 1125 (D. Colo. 2005)); accord

Washington v. Wash. State Com. Passenger Fishing Vessel Ass’n, 443 U.S. 658, 692

n.32 (1979) (“[T]hese individuals and groups are citizens of the State of Washington,

which was a party to the relevant proceedings, and ‘they, in their common public

rights as citizens of the State, were represented by the State in those proceedings,

and, like it, were bound by the judgment.’” (quoting City of Tacoma v. Taxpayers of

Tacoma, 357 U.S. 320, 340–41 (1958))). There is no reasonable dispute that the

Secretary, in litigating the state court action and entering the Consent Decree,

represented all Minnesotans—including Plaintiffs. See Compl. ¶¶ 7–8 (describing

Plaintiffs as Minnesota residents and “registered Minnesota voter[s]”).

      Plaintiffs are also in privity with the State Court Intervenors. The State Court

Intervenors intervened “[o]n behalf of their supported candidates[ and] voters,”

citing their interest in “helping Republican candidates and voters” by “support[ing]

Republican candidates for office” and “educat[ing], mobiliz[ing], assist[ing], and

turn[ing] out voters,” as well as their interests in “defending the[] commonsense and

constitutional state laws” that Intervenors challenged and “ensuring that Minnesota

runs free and fair elections.” Ex 13 at 1, 5, 8, 12. As Republican voters and candidates,

see Compl. ¶¶ 7–8, 67–69, 72–73; Mot. at 7–9, 14–16, Plaintiffs are not only aligned

with the State Court Intervenors—they are expressly represented by them.

Accordingly, although Plaintiffs are “not parties to” the state court action, they are




                                           13
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 15 of 50




nonetheless “connected with it in their interests . . . as if they were parties” because

their “interests are represented” by the State Court Intervenors. Rucker v. Schmidt,

768 N.W.2d 408, 413 (Minn. Ct. App. 2009) (quoting Margo-Kraft Distribs., Inc. v.

Minneapolis Gas Co., 200 N.W.2d 45, 47–48 (Minn. 1972)). To put it differently,

Plaintiffs—who are members and seek to be electors of the very political party that

intervened in the state court action—“are so connected with the” state court

litigation that both the Consent Decree and the Stipulation “should determine their

interests as well as those of the actual parties.” Balasuriya v. Bemel, 617 N.W.2d 596,

600 (Minn. Ct. App. 2000). Therefore, Plaintiffs are bound by the Stipulation, and

cannot challenge either the State Court Order or the Consent Decree in any forum—

including this one.

      These doctrines ultimately express in legalese what is plainly obvious from

the facts of this case. The Secretary entered the Consent Decree to expand the

franchise for all Minnesotans, Plaintiffs included. The State Court Intervenors—

with whom Plaintiffs as Republican electors have an indisputable connection—

signed the Stipulation and agreed to forgo precisely this sort of collateral attack. The

purpose of both agreements was to promote stability and the franchise in the

November Election and its leadup. It would therefore be inequitable and unjust—

and unlawful—for Plaintiffs to circumvent the Stipulation and launch this meritless

attack on the Consent Decree.




                                          14
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 16 of 50




      B.     This Court should abstain under Pennzoil.

      Plaintiffs’ claims are further precluded under Pennzoil Co. v. Texaco, Inc., 481

U.S. 1 (1987). There, the losing party in a state court proceeding filed suit in federal

court, “alleg[ing] that the Texas proceedings violated rights secured to [it] by the

Constitution and various federal statutes.” Id. at 6. The U.S. Supreme Court, noting

“the importance to the States of enforcing the orders and judgments of their courts,”

concluded it must abstain:

      [T]his case involve[s] challenges to the processes by which the State
      compels compliance with the judgments of its courts. Not only would
      federal injunctions in such cases interfere with the execution of state
      judgments, but they would do so on grounds that challenge the very
      process by which those judgments were obtained. So long as those
      challenges relate to pending state proceedings, proper respect for the
      ability of state courts to resolve federal questions presented in state-
      court litigation mandates that the federal court stay its hand.

Id. at 13–14 (footnote omitted); accord Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69,

73–73 (2013) (under Pennzoil, federal courts must abstain where “state civil

proceedings . . . implicate a State’s interest in enforcing the orders and judgments

of its courts”); Schall v. Joyce, 885 F.2d 101, 110 (3d Cir. 1989) (“[A]pplication of

Pennzoil leads to the conclusion that it would be inappropriate for the federal court

to proceed on an injunctive claim to render the state judgment nugatory.”). The

Pennzoil Court further noted that abstention was appropriate because the

constitutional claims could have been raised in state court. See 481 U.S. at 14–16; see

also Aaron v. Target Corp., 357 F.3d 768, 774 (8th Cir. 2004) (“Permitting issues


                                          15
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 17 of 50




before a state court to be litigated in a federal forum instead could be ‘quite costly’

to the comity and federalism interests which [the abstention doctrine] seeks to

protect.” (quoting Huffman v. Pursue, Ltd., 420 U.S. 592, 606 (1975)).

      Such is the case here. Plaintiffs ultimately seek to render the state court’s

adjudication nugatory—to enjoin enforcement of the Consent Decree that the state

court entered. But that underlying state court action is ongoing, and that forum, not

this one, is the proper venue for Plaintiffs’ challenge to the Consent Decree.

Plaintiffs identify no reason why they cannot argue their constitutional claims in

state court. This Court should therefore “defer[] on principles of comity to the

pending state proceedings.” Pennzoil, 481 U.S. at 17.

      Notably, Pennzoil applies even though Plaintiffs are not formally parties in

the state court action. Under the abstention doctrine from which Pennzoil is

derived, see generally Younger v. Harris, 401 U.S. 37 (1971), “[i]t is not a prerequisite

. . . that the federal plaintiffs also be defendants in the action pending in state court”

where, as here, “the interests of the parties seeking relief in federal court are closely

related to those of parties in pending state proceedings and where the federal action

seeks to interfere with pending state proceedings.” Cedar Rapids Cellular Tel., L.P. v.

Miller, 280 F.3d 874, 881–82 (8th Cir. 2002) (quoting Womens Servs., P.C. v.

Douglas, 653 F.2d 355, 358 (8th Cir. 1981)). Here, Plaintiffs’ action certainly seeks to

interfere with the pending state court action, since Plaintiffs move to invalidate the




                                           16
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 18 of 50




Consent Decree that was properly entered by the state court. Moreover, Plaintiffs’

interests are closely related to the State Court Intervenors’—indeed, as discussed in

Part I.A supra, they are in privity with them.

       C.     Plaintiffs lack standing.

       “The doctrine of standing asks whether a litigant is entitled to have a federal

court resolve his grievance. This inquiry involves ‘both constitutional limitations on

federal-court jurisdiction and prudential limitations on its exercise.’” Kowalski v.

Tesmer, 543 U.S. 125, 128 (2004) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

       “The ‘irreducible constitutional minimum of standing’ is that a plaintiff show

(1) an ‘injury-in-fact’ that (2) is ‘fairly . . . trace[able] to the challenged action of the

defendant’ and (3) is ‘likely . . . [to] be redressed by a favorable decision’ in court.”

ABF Freight Sys., Inc. v. Int’l Brotherhood of Teamsters, 645 F.3d 954, 958 (8th Cir.

2011) (alterations in original) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–

61 (1992)). “To establish injury in fact, a plaintiff must show that he or she suffered

‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and

‘actual or imminent, not conjectural or hypothetical.’” First Lutheran Church, 326

F.Supp.3d at 758 (quoting Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016)).

       Moreover, prudential considerations require “that a party ‘generally must

assert his own legal rights and interests, and cannot rest his claim to relief on the




                                             17
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 19 of 50




legal rights or interests of third parties.’” Kowalski, 543 U.S. at 129 (quoting Warth,

422 U.S. at 499).

             1.     Article III Standing

      Plaintiffs lack Article III standing to bring their claims. They identify four

purported injuries that they will suffer as a result of the Consent Decree: (1) it “will

necessarily result in the counting of many ballots—perhaps hundreds of

thousands—that by law may not be counted in the presidential election,” which will

“dilute the value of Plaintiffs’ votes and permit the counting of ballots for Plaintiffs’

opponents for the elector offices they seek”; (2) it “violate[s] federal and state law

[and] creates substantial uncertainty,” which “frustrates Plaintiffs’ ability to

determine whether to vote in person (and thereby risk exposure to the Coronavirus)

or cast absentee ballots (and thereby risk that their votes will not be counted) and

how to advise those who intend to vote for them”; (3) it “creates a clear and present

danger that Minnesota’s election results will not be accepted under the safe harbor

law and therefore will not be accepted by the United States Congress in determining

the winner of the presidential election” because it “is not an enacted law but an

executive policy in flat contradiction to State law”; and (4) its “election deadlines

risk placing the resolution of the contest past dates Congress has set for both the

safe harbor and the actual vote of the Electoral College,” leading to “a substantial

risk that Plaintiffs’ votes will be completely meaningless, if either Minnesota loses




                                           18
        CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 20 of 50




its representation in the Electoral College or its asserted results do not qualify for

the safe harbor.” Mot. at 7–9; see also id. at 14–16; Compl. ¶¶ 66–74. Ultimately, none

of these alleged harms withstands even the slightest scrutiny, and certainly none

satisfies Article III.

                         a.   Vote Dilution

       Plaintiffs point to the alleged “[c]ounting [of] votes invalidly cast,” which will

“substantially increase[] the pool of total votes cast and dilute[] the weight of

Plaintiffs’ votes.” Compl. ¶ 68; see also Mot. at 14–15. But courts have repeatedly held

that the purported injury of vote dilution as a result of unlawful voting does not

confer standing, as it is both unduly speculative and impermissibly generalized. See,

e.g., Donald J. Trump for President, Inc. v. Cegavske, No. 2:20-CV-1445 JCM (VCF),

2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020) (“Plaintiffs never describe how

their member voters will be harmed by vote dilution where other voters will not. As

with other ‘[g]enerally available grievance[s] about the government,’ plaintiffs seek

relief on behalf of their member voters that ‘no more directly and tangibly benefits

[them] than it does the public at large.’” (alterations in original) (quoting Lujan, 504

U.S. at 573–74)); Martel v. Condos, No. 5:20-cv-131, 2020 WL 5755289, at *4 (D. Vt.

Sept. 16, 2020) (“If every voter suffers the same incremental dilution of the franchise

caused by some third-party’s fraudulent vote, then these voters have experienced a

generalized injury.”); Am. Civil Rights Union v. Martinez-Rivera, 166 F.Supp.3d 779,




                                              19
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 21 of 50




789 (W.D. Tex. 2015) (“[T]he risk of vote dilution[ is] speculative and, as such, [is]

more akin to a generalized grievance about the government than an injury in fact.”).

As another court recently explained when confronted with a similar claim,

       Plaintiffs’ purported injury of having their votes diluted due to
       ostensible election fraud may be conceivably raised by any Nevada
       voter. Such claimed injury therefore does not satisfy the requirement
       that Plaintiffs must state a concrete and particularized injury. This is
       not a pioneering finding. Other courts have similarly found the absence
       of an injury-in-fact based on claimed vote dilution.

Paher v. Cegavske (“Paher I”), No. 3:20-cv-00243-MMD-WGC, 2020 WL 2089813,

at *5 (D. Nev. Apr. 30, 2020) (citations omitted); accord Paher v. Cegavske (“Paher

II”), No. 3:20-cv-00243-MMD-WGC, 2020 WL 2748301, at *4 (D. Nev. May 27,

2020) (no standing where Plaintiffs “fail to more than speculatively connect the

specific conduct they challenge . . . and the claimed injury [of] vote dilution”).

       Such is the case here. Any purported dilution somehow caused by the Consent

Decree and postmark presumption would affect all Minnesota voters, not merely

Plaintiffs. Cf. Citizens for Fair Representation v. Padilla, 815 F.App’x 120, 123 (9th Cir.

2020) (no standing where “the growing size of California’s electoral districts

values—or in Plaintiffs’ view, devalues—every vote equally”). Accordingly, Plaintiffs’

purported vote-dilution injury is an impermissibly generalized grievance and cannot

support standing. See Lujan, 504 U.S. at 573–74 (holding that plaintiff “claiming only

harm to his and every citizen’s interest in proper application of the Constitution and

laws . . . does not state an Article III case or controversy”).


                                            20
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 22 of 50




      Moreover, any vote-dilution injury Plaintiffs claim on the basis that they “are

not only voters, but also candidates for office,” Mot. at 15, cannot establish standing.

As an initial matter, it is wholly speculative. Plaintiffs cannot and do not offer any

logical theory as to why unlawful voting would exclusively benefit their opponents

and only cause harm to them. Indeed, it is just as likely under Plaintiffs’ scant

reasoning that their electoral positions would be improved, not undermined, by

illegal voting. See Trump for President, 2020 WL 5626974, at *7 (finding that

“alleged harm is too speculative” where plaintiffs failed to show that enjoining

challenged law would “improve the odds for plaintiffs’ candidates”). The injury also

relies on the actions of independent third parties—either fraudsters who knowingly

cast ballots after November 3 or lawful citizens who accidentally cast late ballots—

the existence of whom is never explained by Plaintiffs. These tardy votes would then

need to pass through the postal system without receiving a postmark or some other

indicia of when they were mailed—a wholly unlikely scenario, as discussed in Part

II infra. This daisy-chain of hypothetical occurrences, unsupported by even a shred

of persuasive explanation, is simply too speculative to constitute a concrete injury-

in-fact. See id. at *5 (concluding that “injuries are too speculative to establish

standing” where plaintiffs “offer a patchwork theory of harm that does not rely on”

challenged law but instead on entities “out of defendant’s control”).




                                          21
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 23 of 50




      There is also an “unbridgeable gap in the causal chain” between the claimed

injury of vote dilution and the alleged constitutional violations. Corman v. Torres,

287 F.Supp.3d 558, 571 (M.D. Pa. 2018) (per curiam). To satisfy Article III, “there

must be a causal connection between the injury and the conduct complained of—

the injury has to be ‘fairly . . . trace[able] to the challenged action of the defendant,

and not . . . th[e] result [of] the independent action of some third party not before

the court.’” Lujan, 504 U.S. at 560 (alterations in original) (quoting Simon v. E. Ky.

Welfare Rights Org., 426 U.S. 26, 41–42 (1976)). Plaintiffs’ vote-dilution injury is

traceable to non-party actors who might, for various reasons, cast ballots after

Election Day. It is not traceable to the Secretary or the Consent Decree. See Lujan,

504 U.S. at 562 (where “the existence of one or more of the essential elements of

standing ‘depends on the unfettered choices made by independent actors not before

the courts’ . . . it becomes the burden of the plaintiff to adduce facts showing that

those choices have been or will be made in such manner as to produce causation

and permit redressability of injury” (citations omitted) (quoting ASARCO Inc. v.

Kadish, 490 U.S. 605, 615 (1989))).

                    b.     Uncertainty

      Plaintiffs’ claims of widespread uncertainty fare no better. The only basis they

identify for this uncertainty is the alleged unlawfulness of the Consent Decree. See

Mot. at 7 (“Statutory law, which is superior to the Secretary’s executive authority,




                                           22
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 24 of 50




establishes a deadline, but Plaintiffs are unable to discern whether that law governs

or the Secretary’s alterations govern.”). Any purported confusion is a generalized

grievance, akin to claims that the alleged constitutional violation itself creates a

viable injury. The U.S. Supreme Court has repeatedly described such harms as

“precisely the kind of undifferentiated, generalized grievance about the conduct of

government that” is insufficient for standing. Lance v. Coffman, 549 U.S. 437, 442

(2007); see also Lujan, 504 U.S. at 573–74.

      Moreover, Plaintiffs do not identify any actual basis for this purported

confusion. See Trump for President, 2020 WL 5626974, at *5 (“Outside of stating

‘confus[ion]’ and ‘discourage[ment]’ in a conclusory manner, plaintiffs make no

indication of how [challenged law] will discourage their member voters from

voting.” (first and second alterations in original)). The Secretary’s conduct is wholly

consistent with Minnesota law, see infra Part I.D, and under the terms of the

Consent Decree, both the Secretary and local officials have informed the public that

a postmark deadline will be in place for the November Election—just as it was for

the August Primary. The only source muddying these untroubled waters and

introducing confusion and uncertainty is this litigation itself, and courts have

routinely held that such self-inflicted wounds are insufficient for standing. See, e.g.,

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 418 (2013) (concluding that “self-

inflicted injuries [] not fairly traceable to the Government’s purported activities . . .




                                           23
         CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 25 of 50




do[] not give rise to standing”). Plaintiffs cannot cast doubt on the propriety of the

Secretary’s lawful actions and then claim that the resulting confusion causes them

injury. In fact, the relief Plaintiffs seek would create, not redress, any uncertainty,

since Minnesota voters have been informed of the postmark presumption and are

expecting an election consistent with the August Primary. See infra Parts II–III; see

also Common Cause R.I., 2020 WL 4680151, at *1 (“The status quo is one in which

the challenged requirement has not been in effect, given the rules used in Rhode

Island’s last election, and many Rhode Island voters may well hold that belief.”);

Townley v. Miller, 722 F.3d 1128, 1133–35 (9th Cir. 2013) (no standing where relief

plaintiffs sought would increase rather than decrease their asserted harm).

                      c.    Safe Harbor and Congressional Deadlines

         The third and fourth harms identified by Plaintiffs boil down to the same

grievance: the Consent Decree runs afoul of Congress’s mechanisms for determining

the winners of presidential contests, both because it is inherently unlawful and

because it will not comply with necessary deadlines. But both harms are ultimately

“conjectural” and “hypothetical,” and neither “actual” nor “imminent” as required by

Article III. First Lutheran Church, 326 F.Supp.3d at 758 (quoting Spokeo, 136 S.Ct. at

1548).

         First, the Consent Decree and the Secretary’s actions pursuant to it are wholly

consistent with Minnesota law. See infra Part I.D. There is thus no doubt that the




                                           24
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 26 of 50




State’s vote-counting process for the November Election will be conducted pursuant

to “laws enacted prior to the day fixed for the appointment of electors,” 3 U.S.C. § 5,

and no imminent or likely risk that Congress will reject Minnesota’s returns under

the safe-harbor provision. Any injury based on this impossible scenario is therefore

completely hypothetical and patently insufficient for purposes of standing.

      Second, there is simply no logical basis for Plaintiffs’ assertion that “the

Secretary’s election deadlines risk placing the resolution of the contest past dates

Congress has set for both the safe harbor and the actual vote of the Electoral

College.” Mot. at 8. Their only basis for this alleged harm is that “it will remain

unknown who wins the state’s vote for at least eight days after Election Day, and any

contest about the ultimate result is unlikely to reach a conclusion before the safe-

harbor deadline or even before the vote of the Electoral College.” Id. But even a

cursory review of the relevant chronology demonstrates just how farfetched

Plaintiffs’ claims are. County canvassing boards have until 10 days after an election

to publicly canvass votes, Minn. Stat. § 204C.33 subd. 1—after the receipt deadline

applied by the Consent Decree. The state canvassing board then meets the third

Tuesday after election day (this year, November 24) to canvass the county

canvassing boards’ reports, declaring the results three days later: November 27. Id.

§ 204C.33 subd. 3. There is thus no plausible reason why the Consent Decree will

result in uncertainty past December 14. Accordingly, any alleged risk stemming from




                                          25
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 27 of 50




the applicable deadlines is wholly conjectural and neither traceable to the Consent

Decree nor likely to be redressed by its invalidation, since the Secretary’s actions

consistent with the agreement will ensure that all necessary deadlines are met.3

      The reasoning underlying Plaintiffs’ purported harms ranges from the

nonsensical to the merely unpersuasive. In any event, Plaintiffs have not identified

any concrete injuries, traceable to the Secretary and redressable by this Court, that

they will suffer absent injunctive relief. This is, ultimately, a case where the

formalistic Article III requirement perfectly illustrates the practical underpinning of

the standing doctrine: Plaintiffs will suffer no actual harm as a result of the Consent

Decree, which will expand voting opportunities for Minnesotans. Accordingly, they

lack Article III standing.

             2.     Prudential Standing

      Plaintiffs further lack prudential standing to bring Count I. “Even if an injury

in fact is demonstrated, the usual rule is that a party may assert only a violation of

its own rights.” Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 392 (1988). Plaintiffs’




3
 Other states’ ballot receipt deadlines match or even exceed the provisions of the
Consent Decree. See, e.g., 10 Ill. Comp. Stat. 5/19-8, 5/18A-15 (ballot must be received
within 14 days of election); Alaska Stat. § 15.20.081 (ballot must be received within
10 days of election); Ohio Rev. Code § 3509.05 (same). There is no indication that
these states have difficulty, regularly or even occasionally, meeting applicable
deadlines.


                                           26
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 28 of 50




claims, by contrast, “rest . . . on the legal rights or interests of third parties.’”

Kowalski, 543 U.S. at 129 (quoting Warth, 422 U.S. at 499).

      Count I is predicated solely on the Minnesota Legislature’s purported rights

under the Electors Clause—and nothing more. Plaintiffs allege that the Consent

Decree “is contrary to Minnesota State Law setting the receipt deadline as 8:00 p.m.

on November 3, 2020,” and therefore violates Article II, “which vests authority solely

in the state legislature to modify the manner and time of elections.” Compl. ¶¶ 78–

79 (emphasis added). Their motion is replete with references to the Minnesota

Legislature and the alleged usurpation of its authority. See, e.g., Mot. at 2 (“The

legislature of each state, not its executive actors or courts, has authority to define

the ‘Manner’ of choosing electors.” (citation omitted) (quoting U.S. Const. art. II,

§ 1, cl. 2)); id. at 10 (“[O]nly the Minnesota Legislature, not the Secretary, may

establish regulations governing the upcoming presidential election.”). Plaintiffs,

however, have no authority or standing to assert the rights of the Minnesota

Legislature. Cf. Corman, 287 F.Supp.3d at 573 (“[T]he Elections Clause claims

asserted in the verified complaint belong, if they belong to anyone, only to the

Pennsylvania General Assembly.”).4


4
  Although Corman specifically concerned the Elections Clause, the Elections and
Electors Clauses play functionally identical roles, with the former setting the terms
for congressional elections and the latter implicating presidential elections. See Ariz.
State Legislature v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 839 (2015)
(Roberts, C.J., dissenting) (noting that Electors Clause is “a constitutional provision


                                          27
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 29 of 50




      Plaintiffs are not the Minnesota Legislature,5 and they have identified no

“‘“hindrance’ to the [Legislature’s] ability to protect [its] own interests.” Kowalski,

543 U.S. at 130 (quoting Powers v. Ohio, 499 U.S. 400, 411 (1991)); see also Hughes v.

City of Cedar Rapids, 840 F.3d 987, 992 (8th Cir. 2016) (third-party standing

requires “‘a close relationship with the person who possesses the right’ and ‘a

hindrance to the possessor’s ability to protect [her] own interests’” (alteration in

original) (emphasis added) (quoting Kowalski, 543 U.S. at 130)). “Absent a

‘hindrance’ to the third-party’s ability to defend its own rights, this prudential

limitation on standing cannot be excused.” Corman, 287 F.Supp.3d at 572 (quoting

Kowalski, 543 U.S. at 130).6 Accordingly, applying the “usual rule” of prudential

standing, Am. Booksellers, 484 U.S. at 392, Plaintiffs “do[] not have third-party



with considerable similarity to the Elections Clause”). Accordingly, cases
interpreting “the Legislature” in the context of the Elections Clause inform
application of the Electors Clause. See, e.g., Castañon v. United States, 444 F.Supp.3d
118, 140–41 (D.D.C. 2020); De La Fuente v. Simon, 940 N.W.2d 477, 493 n.15 (Minn.
2020).
5
  Plaintiff Lucero serves as a member of the Minnesota House of Representatives,
Mot. at 7, but does not purport to represent the Minnesota Legislature. Nor could
he; in his individual capacity, he cannot assert that body’s institutional injuries, see,
e.g., Raines v. Byrd, 521 U.S. 811, 829 (1997); Kerr v. Hickenlooper, 824 F.3d 1207,
1214–15 (10th Cir. 2016), and the Secretary’s “alleged usurpation of the [Minnesota
Legislature’s] power did not deprive [him] of any rights vested personally in” him by
the Electors Clause. Corman, 287 F.Supp.3d at 569.
6
  The opinion of the three-judge panel in Corman is highly instructive. There, as
here, third parties brought in federal court a collateral attack on a state court
judgment. See 287 F.Supp.3d at 561. The panel ultimately concluded that these third
parties lacked both Article III and prudential standing. See id. at 573–74.


                                           28
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 30 of 50




standing” to assert claims on the Legislature’s behalf, which is fully capable of

representing its own interests. Hughes, 840 F.3d at 992; see also Corman, 287

F.Supp.3d at 571–73.7

      D.     Count I fails as a matter of law.

      Even if this Court could adjudicate Count I, it fails as a matter of law, and

therefore cannot serve as the basis for injunctive relief.

      The Electors Clause vests authority in “the Legislature” of each state to

regulate presidential elections. U.S. Const. art. II, § 1, cl. 2. The U.S. Supreme Court

has held, however, that state legislatures can delegate this authority—including to

state officials like the Secretary. See, e.g., Ariz. State Legislature v. Ariz. Indep.

Redistricting Comm’n, 576 U.S. 787, 807 (2015) (noting that Elections Clause does

not preclude “the State’s choice to include” state officials in lawmaking functions so

long as such involvement is “in accordance with the method which the State has

prescribed for legislative enactments” (quoting Smiley v. Holm, 285 U.S. 355, 367

(1932))); Corman, 287 F.Supp.3d at 573 (“The Supreme Court interprets the words

‘the Legislature thereof,’ as used in that clause, to mean the lawmaking processes of




7
  Indeed, the Minnesota Legislature has seen fit to defend its interests in prior
judicial proceedings. See, e.g., Ninetieth Minn. State Senate v. Dayton, 903 N.W.2d
609, 612 (Minn. 2017) (adjudicating Legislature’s challenge to governor’s line-item
veto power).


                                          29
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 31 of 50




a state.” (quoting Ariz. State Legislature, 576 U.S. at 816).8 Indeed, such delegation

must be permitted; if Plaintiffs were correct that “any regulation not promulgated

by the Minnesota Legislature is beyond the very authority of Minnesota, as a

sovereign, to regulate in this arena,” Mot. at 11, then any discretion exercised by any

non-legislative entity in any state—from a county clerk’s decision on polling-place

locations to a secretary of state’s guidance on how to word ballot instructions—

would be unconstitutional.9

      Accordingly, the Consent Decree and the Secretary’s actions under it could

only constitute plausible violations of the Electors Clause if he exceeded the

authority granted to him by the Minnesota Legislature. He did not. Minnesota

Statutes section 204B.47, titled “Alternative election procedures; duties of secretary

of state,” provides as follows:

      When a provision of the Minnesota Election Law cannot be
      implemented as a result of an order of a state or federal court, the
      secretary of state shall adopt alternative election procedures to permit
      the administration of any election affected by the order. The
      procedures may include the voting and handling of ballots cast after
      8:00 p.m. as a result of a state or federal court order or any other order
      extending the time established by law for closing the polls. The
      alternative election procedures remain in effect until the first day of
      July following the next succeeding final adjournment of the legislature,
      unless otherwise provided by law or by court order.

8
  As discussed in note 4 supra, the Electors and Elections Clauses are textually and
legally analogous.
9
  Plaintiffs themselves highlight some of the discretionary responsibilities lawfully
conveyed by the Minnesota Legislature to the Secretary and local officials. See Mot.
at 5–6 & n.1.


                                          30
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 32 of 50




See also Clark v. Pawlenty, 755 N.W.2d 293, 299 (Minn. 2008). In other words, if a

court determines that an election law cannot be implemented, then the Minnesota

Legislature does not merely permit the Secretary to adopt alternative procedures, it

requires him to do so. Such remedial action explicitly includes extending the

Election Day Receipt Deadline.

      This is precisely what happened here. Intervenors sued the Secretary in state

court, challenging, among other things, the Election Day Receipt Deadline. The

parties drafted the Consent Decree, which was submitted to Judge Grewing. At the

insistence of the State Court Intervenors, the court undertook a rigorous analysis

and addressed Intervenors’ likelihood of success on the merits. See State Court

Order at 17–25. Judge Grewing determined that Intervenors were likely to succeed

on the merits of their constitutional challenges to the Election Day Receipt

Deadline, and having concluded that “this waiver of the . . . Election Day deadline is

in the best interests of the health, safety, and constitutional rights of Minnesota’s

voters, and, therefore, in the public interest,” entered the Consent Decree. Id. at 25.

      In the parlance of section 204B.47, following the State Court Order, the

Election Day Receipt Deadline could not be implemented. The Secretary therefore

had to “adopt alternative election procedures to permit the administration” of the

November Election. He did so, issuing guidance and instructions consistent with




                                          31
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 33 of 50




the Consent Decree. See Exs. 21–22 These actions were both contemplated and

required by a statute enacted by the Minnesota Legislature.

      Accordingly, the Secretary has not “chosen to abandon the enforcement of

statutes enacted by the Minnesota Legislature.” Mot. at 7. Quite the contrary, he has

exercised the authority expressly granted to him by that body—a result required by

the state court’s finding regarding the unconstitutionality of the Election Day

Receipt Deadline during the November Election.10




10
   American Broadcasting Cos. v. Ritchie, Civil No. 08-5285 (MJD/AJB), 2011 WL
665858 (D. Minn. Feb. 14, 2011), is instructive. There, “[t]he Court held that
‘Plaintiffs are likely to succeed on the merits of their claim that, as applied to
Plaintiffs’ exit polling activities, [a Minnesota election statute] violates the First
Amendment.” Id. at *2 (quoting Am. Broad. Cos. v. Ritchie, Civil No. 08-5285
(MJD/AJB), 2008 WL 4635377, at *7 (D. Minn. Oct. 15, 2008)). Subsequently, the
court explained that
      [u]nder Minnesota law, if a provision of state election law cannot be
      implemented as a result of a court order, the Secretary of State has the
      duty to “adopt alternative election procedures to permit the
      administration of any election affected by the order.” This is exactly
      what the Secretary of State did after this Court issued the Preliminary
      Injunction in this case.
Id. at *4 (citation omitted) (quoting Minn. Stat. § 204B.47). Here, similarly, Judge
Grewing concluded that Intervenors were likely to succeed on the merits of their
challenge to the Election Day Receipt Deadline and entered the Consent Decree,
thus requiring the Secretary to take remedial actions and implement alternative
procedures.


                                         32
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 34 of 50




      E.     Count II fails as a matter of law.

      Count II—which alleges that the Consent Decree “violates federal law yet

again insofar as it directly conflicts with Acts of Congress setting the Election Day,”

Mot. at 12–14—also fails as a matter of law.

      “[A] state’s discretion and flexibility in establishing the time, place and

manner of” federal elections—presidential elections included—has one, and only

one, “limitation: the state system cannot directly conflict with federal election laws

on the subject.” Voting Integrity Project, Inc. v. Bomer, 199 F.3d 773, 775 (5th Cir.

2000). But while “Congress has the authority to compel states to hold [federal]

elections on the dates it specifies,” Voting Integrity Project, Inc. v. Keisling, 259 F.3d

1169, 1170 (9th Cir. 2001)—specifically, “the Tuesday next after the first Monday in

November,” 3 U.S.C. § 1—nothing in the Consent Decree alters the timing of

Minnesota’s election to a date other than that prescribed by Congress. Contrary to

Plaintiffs’ assertions, the Consent Decree does not “treat November 3 as . . . merely

[the] beginning” of Election Day or permit “holding votes for the presidency after

November 3.” Mot. at 2–3. Instead, the Consent Decree requires that, to be counted,

mail ballots must be “postmarked on or before Election Day.” Consent Decree at 10

(emphasis added).

      This critical fact notwithstanding, Count II focuses on a complementary

provision of the Consent Decree, which reads, “Where a ballot does not bear a




                                           33
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 35 of 50




postmark date, the election official reviewing the ballot should presume that it was

mailed on or before Election Day unless the preponderance of the evidence

demonstrates it was mailed after.” Id. But this provision simply provides a

presumption for election officials to use to determine whether a mail ballot was

“postmarked on or before Election Day,” id.—the date mandated by Congress.

      The Elections Clause—and, by extension, the Electors Clause, see supra note

4—“is a default provision; it invests the States with responsibility for the mechanics

of [federal] elections, but only so far as Congress declines to preempt state legislative

choices.” Foster v. Love, 522 U.S. 67, 69 (1997) (emphasis added) (citation omitted).

Intervenors are not aware of, and Plaintiffs have not pointed to, any law by Congress

dictating to states how to determine the postmark date of mail ballots. Because

Congress has not codified a postmark presumption that competes with the

Secretary’s, “compliance with both [the postmark presumption] and the federal

election day statutes does not present ‘a physical impossibility,’” and so no

preemption has occurred. Millsaps v. Thompson, 259 F.3d 535, 549 (6th Cir. 2001)

(citation omitted) (quoting Fla. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132,

142–43 (1963)).

      This case is therefore readily distinguishable from Foster, the leading case on

which Plaintiffs rely. There, the U.S. Supreme Court considered “Louisiana’s ‘open

primary’ statute,” which “provide[d] an opportunity to fill the offices of United




                                           34
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 36 of 50




States Senator and Representative during the previous month” before the date

mandated by Congress, “without any action to be taken on federal election day.”

Foster, 522 U.S. at 68–69. The Court concluded that this system “runs afoul of the

federal statute” because it permitted federal elections to be entirely consummated

before the statutorily mandated Election Day. Id. at 69, 72. Here, by contrast, the

Consent Decree does not set a competing date on which “a contested selection of

candidates for a [federal] office [] is concluded as a matter of law.” Id. at 72. Quite

the contrary, it mandates that ballots be postmarked by Election Day, and its

postmark presumption effectuates this requirement. Courts have consistently held

that the procedures and standards established by states to facilitate the federal

election date do not alter the date prescribed by Congress. See, e.g., Millsaps, 259

F.3d at 549 (“[T]here is no reason to think that simply because Congress established

a federal election day it displaced all State regulation of the times for holding federal

elections.”); Keisling, 259 F.3d at 1175 (emphasizing that Foster did not “present the

question whether a State must always employ the conventional mechanics of an

election” (quoting Foster, 522 U.S. at 72 n.4)).

      As one post-Foster appellate court decision concluded, “we cannot conceive

that Congress intended the federal election day statutes to have the effect of

impeding citizens in exercising their right to vote.” Bomer, 199 F.3d at 777; accord

Millsaps, 259 F.3d at 545 (“[A]ll courts that have considered the issue have viewed




                                           35
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 37 of 50




statutes that facilitate the exercise of the fundamental right of voting as compatible

with the federal statutes.”). The Consent Decree facilitates Minnesotans’ ability to

have their votes counted by creating a presumption that certain ballots were cast on

the Election Day prescribed by Congress. It thus “further[s] the important federal

objective of reducing the burden on citizens to exercise their right to vote . . .

without thwarting other federal concerns,” Bomer, 199 F.3d at 777, by ensuring that

voters who cast ballots on or before Election Day are not arbitrarily disenfranchised

simply because the postal system, through no fault of the voter, fails to affix a legible

postmark.

      Conspicuously, Plaintiffs cite no cases where postmark presumptions or

similar regulations were found to conflict with federal law. 11 This is not surprising;

the Consent Decree’s postmark presumption, like other similar presumptions

applied nationwide,12 is wholly consistent with federal law because it merely sets a



11
  Notably, in Gallagher v. New York State Board of Elections, a federal court embraced
a presumption “that absentee ballots received [within days of primary election] were
[] timely cast despite the absence of a postmark.” No. 20 Civ. 5504 (AT), 2020 WL
4496849, at *22 & n.5 (S.D.N.Y. Aug. 3, 2020). And the Pennsylvania Supreme Court
recently adopted a postmark presumption with similar language to the Consent
Decree. See Pa. Democratic Party v. Boockvar, No. 133 MM 2020, 2020 WL 5554644,
at *31 (Pa. Sept. 17, 2020) (“[B]allots . . . that lack a postmark or other proof of
mailing, or for which the postmark or other proof of mailing is illegible, will be
presumed to have been mailed by Election Day unless a preponderance of the
evidence demonstrates that it was mailed after Election Day.”).
12
  See, e.g., Cal. Elec. Code § 4103(b)(2); 10 Ill. Comp. Stat. 5/19-8(c); Md. Code Regs.
33.11.03.08(B)(3)(b)(ii); Wash. Rev. Code § 29A.40.110(4).


                                           36
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 38 of 50




standard for election officials to determine whether ballots were cast on Election

Day. Therefore, the Consent Decree is not preempted, and Plaintiffs cannot prevail

on the merits of Count II.

II.   Plaintiffs will suffer no injury absent an injunction.

      Even if Plaintiffs could succeed on the merits of their claims, the equities

strongly militate against injunctive relief.

      To satisfy Winter’s irreparable-harm requirement, “[t]he harm must be ‘likely

in the absence of an injunction,’ ‘great[,] and of such imminence that there is a clear

and present need for equitable relief.’” Minn. RFL Republican Farmer Lab. Caucus v.

Freeman, No. 19-cv-1949 (ECT/DTS), 2020 WL 5512509, at *5 (D. Minn. Sept. 14,

2020) (second alteration in original) (citation omitted) (first quoting Winter, 555

U.S. at 22; and then quoting Iowa Utils. Bd. v. FCC, 109 F.3d 418, 425 (8th Cir. 1996)).

Plaintiffs have fallen far short of this burden; they have failed to demonstrate any

imminent or even plausible injury, let alone one that is likely.

      As discussed at length in Part I.C.1 supra, Plaintiffs identify four bases for

irreparable harm in their motion: vote dilution, widespread uncertainty, rejection of

Minnesota’s presidential votes under Congress’s safe-harbor provision, and the risk

that the State will be unable to meet federal election deadlines. See Mot. at 14–16.

These harms are not only hopelessly speculative and even illogical, but are also

unsupported by any compelling evidence.




                                           37
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 39 of 50




      First, Plaintiffs have provided no sound reasoning—let alone persuasive

evidence—as to how their votes will be diluted due to a sudden influx of late ballots,

or why any appreciable number of mail ballots would lack postmarks, bar codes,

tracking marks, or any other indicia indicating the dates the U.S. Postal Service

(“USPS”) took custody of the ballots. Indeed, the likelihood of such an occurrence is

infinitesimal. As explained by Richard Haefner, the President of the Minnesota

Postal Workers’ Union and a USPS employee in Minnesota for nearly three decades,

“almost all absentee ballots that are mailed in Minnesota receive a postmark or some

other indicia indicating the date that they were sent, and it is highly unlikely that

any substantial quantity (and certainly not thousands) of ballots are delivered to

election offices without postmarks.” Ex. 19 ¶¶ 2, 6; see also id. ¶¶ 3–5 (explaining

how mail ballots are processed). He further notes that “ballots dropped off after

election day . . . . would have gone through [these same] cancellation procedures . . .

and would have been clearly dated as mail sent after Election Day.” Id. ¶ 7. Mr.

Haefner is not alone in this assessment. Former Deputy Postmaster General Ronald

Stroman confirms that “it is the USPS’s standard practice to affix postmarks to all

single-piece First Class Mail, including all completed absentee ballots mailed by

voters,” and “[c]onsistent with this requirement, almost all completed ballots mailed

by voters that the USPS handles have postmarks affixed to them.” Ex. 20 ¶¶ 2, 7.

Moreover, “[o]n rare occasions” where, “through inadvertent oversight, a piece of




                                          38
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 40 of 50




mail [is not] postmarked . . . . there are readily available means for determining

when the USPS received” it, as “USPS sprays barcodes on all pieces of mail that it

receives” and “takes a scanned, date-stamped image of every piece of mail that it

processes.” Id. ¶ 9.

      Even setting aside Intervenors’ evidence regarding standard USPS practice, it

is simply not plausible, let alone likely, that such widespread post-Election Day

voting would occur. The only way Plaintiffs could suffer vote dilution would be if,

even before a mail ballot proceeded through the postal system, someone—either a

nefarious fraudster or merely a hapless innocent—cast it after Election Day. But the

existence of such late voters is neither likely nor even plausible. For the hypothetical

innocent voter, it beggars belief that someone politically engaged enough to cast a

ballot would somehow do so after Election Day. And as for the specter of voter fraud,

Plaintiffs have not produced a shred of compelling evidence suggesting a likelihood

of fraud in Minnesota or anywhere else. Quite the contrary, the literature on voter

fraud in the United States has a clear and consistent finding: this form of fraud is

rare. See, e.g., Ex. 27 (surveying universal vote-by-mail states and concluding that

there is no “evidence that there is widespread fraud in the use of mail-in ballots”);

Ex. 28 (“[I]t is [] more likely for an American to be struck by lightning than to

commit mail voting fraud.”). Even though the August Primary utilized a similar

postmark deadline, Plaintiffs do not—and cannot—provide any evidence of fraud




                                          39
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 41 of 50




associated with mail balloting during that election. See Ex. 19 ¶¶ 7–8 (“I do not

remember seeing any absentee ballots dropped off after election day. . . . It is also

not the case that absentee ballots or any other type of mail is likely to be given a

backdated postmark.”). Repeating the fiction of widespread voter fraud, even in a

court of law, does not make it true—as evidenced by the repeated rejection of

attempts to limit voting opportunities based on similarly speculative and

unsubstantiated allegations.13




13
  See, e.g., People First of Ala. v. Sec’y of State, 815 F.App’x 505, 513 (11th Cir. 2020)
(concluding that state’s “interest for maintaining the photo ID and witness
requirements do not outweigh” burdens on voters where evidence “suggests that
Alabama has not found itself in recent years to have a significant absentee-ballot
fraud problem”); Democratic Nat’l Comm. v. Hobbs, 948 F.3d 989, 1036 (9th Cir.
2020) (en banc) (rejecting fraud-based justification for ballot collection ban where
“[t]here has never been a case of voter fraud associated with ballot collection
charged in Arizona” (quoting Democratic Nat’l Comm. v. Reagan, 329 F.Supp.3d 824,
852 (D. Ariz. 2018))); Middleton v. Andino, No. 3:20-cv-01730-JMC, 2020 WL
5591590, at *32 (D.S.C. Sept. 18, 2020) (“[T]he fact the Witness Requirement may
provide a lead to investigate absentee fraud is undercut by an utter dearth of
absentee fraud. Indeed, the recent June 2020 Primaries occurred without the
Witness Requirement and resulted in little to ‘no evidence of fraud . . . much less
material evidence of the type of fraud that could be prevented by the [Witness
Requirement] in the first place.” (quoting Common Cause R.I. v. Gorbea, 970 F.3d 11,
15 (1st Cir. 2020) (per curiam))); Cook Cnty. Republican Party v. Pritzker, No. 20-cv-
4676, 2020 WL 5573059, at *3 (N.D. Ill. Sept. 17, 2020) (denying preliminary
injunction upon finding “[t]he isolated incidents cited lend support to the
proposition that over time voter fraud rates have ‘remained infinitesimally small’”);
Paher II, 2020 WL 2748301, at *7 (denying preliminary injunction where “Plaintiffs’
claims of voter disenfranchisement are speculative at best”); Paher I, 2020 WL
2089813, at *6 & n.10 (finding that plaintiffs’ “claim of voter fraud is without any
factual basis”).


                                           40
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 42 of 50




      Next, Plaintiffs have not explained how the Consent Decree could result in

widespread confusion regarding “the rules governing the November election.” Mot.

at 15. Guidance and information issued by the Secretary, local election officials, and

voter education organizations have been consistent throughout this election season,

indicating that the Election Day Receipt Deadline will not be in effect, and that

ballots must be postmarked on or before Election Day. See, e.g., Exs. 21–22; Ex. 17

¶¶ 9–10; Ex. 18 ¶¶ 6–7. Moreover, the Consent Decree replicates the system used

during the August Primary—an election that saw record turnout. See Ex. 29 (“Six

out of every 10 Minnesotans who voted in the August primary election cast their

ballot absentee or by mail—a surge that helped voter turnout to triple over the last

presidential election year in 2016.”); see also Trump for President, 2020 WL

5626974, at *5 (finding “no showing of [] voters’ confusion” where “voters exercised

their ability to vote by mail in Nevada's 2020 primary election”). Nor have Plaintiffs

demonstrated why any uncertainty would exist due to the alleged risk of

disenfranchisement stemming from Congress’s safe-harbor statute. Both the

Consent Decree and the Secretary’s actions applying it are consistent with

enactments of the Minnesota Legislature, and thus do not run afoul of the safe-

harbor provision.

      Finally, Plaintiffs’ concerns about the applicable deadlines are nothing but

bunkum. There is simply no indication that the postmark deadline and




                                         41
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 43 of 50




accompanying presumption—which conform to applicable deadlines, not conflict

with them—will result in harm to Plaintiffs or any other voters. See supra Part I.C.1.c.

      Plaintiffs’ delay in filing suit further militates against a finding of irreparable

harm. The state court entered the Consent Decree on August 3. Despite the allegedly

grievous injuries that Plaintiffs will suffer as a result, they waited nearly two months

before filing their complaint and seeking injunctive relief, during which time the

Secretary and other election officials implemented plans and issued guidance

consistent with the Consent Decree. As courts have explained,

      [a] preliminary injunction is sought upon the theory that there is an
      urgent need for speedy action to protect the plaintiff’s rights. By
      sleeping on its rights a plaintiff demonstrates the lack of need for
      speedy action and cannot complain of the delay involved pending any
      final relief to which it may be entitled after a trial of all the issues.

GTE Corp. v. Williams, 731 F.2d 676, 679 (10th Cir. 1984) (quoting Gillette Co. v. Ed

Pinaud, Inc., 178 F.Supp. 618, 622 (S.D.N.Y. 1959)); see also Travel Tags, Inc. v. UV

Color, Inc., 690 F.Supp.2d 785, 801 (D. Minn. 2010) (“The Court may consider

unexplained delays when assessing irreparable harm.”). Plaintiffs’ inexplicable delay

would not only result in harm to the Secretary and public if injunctive relief were

granted, see infra Part III, but also illustrates a fundamental reality—despite their

vociferous claims to the contrary, Plaintiffs are not actually at any risk of irreparable

injury stemming from the Consent Decree.




                                           42
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 44 of 50




III.   The balance of harms weighs strongly against injunctive relief.

       While Plaintiffs have not demonstrated any likely injury, enjoining the

Consent Decree at this late stage would have a devastating impact on the course of

the November Election in Minnesota. Plaintiffs suggest that “the harm of an

erroneous ruling at this stage would be non-existent: the Secretary would simply be

compelled to conduct this election the way every Minnesota Secretary of State has

conducted elections for generations.” Mot. at 17. This blasé assertion does not reflect

the hardships that would be imposed on both election officials and voters—

including Intervenors—if the Consent Decree were enjoined.

       Restoring the Election Day Receipt Deadline for the November Election

would result in disenfranchisement for Minnesota voters. This Court need not take

Intervenors’ word for it—this is the conclusion reached by the state court when it

entered the Consent Decree. Judge Grewing explained that “[b]ased on data from

other states, as well as Minnesota’s historically high voter turnout rate, experts

anticipate that as many as 1.5 million Minnesotans may cast their ballots via mail in

November 2020,” State Court Order at 5—a prediction later underscored by the

record turnout in the August Primary. Judge Grewing further noted the “stretched

[] capacity of the U.S. Postal Service” and the negative experiences of mail voters in

Ohio and Wisconsin. State Court Order at 6–7. Ultimately, the state court

concluded that “waiver of the . . . Election Day deadline is in the best interests of the




                                           43
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 45 of 50




health, safety, and constitutional rights of Minnesota’s voters, and, therefore, in the

public interest.” Id. at 25. This conclusion was supported by Intervenors’ evidence

and declarations, which established the difficulties they and other voters would

experience under the Election Day Receipt Deadline. See Exs. 2–9; Ex. 10 ¶¶ 3, 46,

52–55, 64–66 (noting that 3,517 late ballots were rejected in 2018 and predicting that

16,800 ballots could be rejected in November Election due to Election Day Receipt

Deadline); see also Ex. 17 ¶¶ 4, 7, 10–11 (describing hardships if Election Day Receipt

Deadline were reinstated); Ex. 18 ¶¶ 3, 8–11 (same).

      This disenfranchisement would come to pass if the Consent Decree were

enjoined. Depriving a voter of the opportunity to cast a ballot is not only a significant

harm—“[t]o disenfranchise a single voter is a matter for grave concern,” Serv. Emps.

Int’l Union, Local 1 v. Husted, 906 F.Supp.2d 745, 750 (S.D. Ohio 2012)—but an

irreparable harm as well. See League of Women Voters of N.C. v. North Carolina, 769

F.3d 224, 247 (4th Cir. 2014) (“[O]nce the election occurs, there can be no do-over

and no redress.”); Fla. Democratic Party v. Scott, 215 F.Supp.3d 1250, 1258 (N.D. Fla.

2016) (“This isn’t golf: there are no mulligans.”).

      These disenfranchising effects would only be exacerbated if election officials

were required to reverse course at this late date. Both officials and the voters they

serve have already planned for an election similar to the August Primary, which

featured a postmark deadline and boasted record turnout. See supra Part II; see also




                                           44
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 46 of 50




Paher I, 2020 WL 2089813, at *12 (“[E]ven accepting Plaintiffs’ purported harm to

them of being disenfranchised due to vote dilution, such disenfranchisement could

be, even more concretely, claimed in the absence of the Plan (and additionally by

confusion that may result by the Court enjoining the Plan . . .).”). Local election

officials are proceeding with implementation of the Consent Decree, and requiring

corrective efforts at this point—such as changing guidance on websites, updating

absentee ballot return envelope instructions, and distributing new guidance and

instructions directly to voters—would be administratively infeasible. See Cook Cnty.

Republican Party, 2020 WL 5573059, at *10 (denying preliminary injunction where

plaintiff delayed in bringing suit and concluding that “enjoining the [challenged

election law] approximately six weeks before the election would introduce even

greater challenges into what already is an exceedingly difficult election to

administer”).

      Plaintiffs had every reason to know that absentee voting in Minnesota began

on September 18, several days before they even filed their suit—this date was

emphasized in both the State Court Order, see State Court Order at 18, and the

Consent Decree itself, see Consent Decree at 3, 6. And yet they allowed this and

other critical dates to pass, thus adding considerably to the administrative burdens

that must be shouldered in order to undo the Consent Decree and heightening the

consequent risk of disenfranchisement. Plaintiffs, in turn, have not demonstrated




                                        45
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 47 of 50




any likely injury to themselves that would occur absent an injunction. Accordingly,

while enjoining the Consent Decree’s postmark deadline would not prevent any

harms to Plaintiffs—their supposed harms are ultimately imaginary—it would

indisputably disenfranchise Minnesota voters whose ballots, through no fault of

their own, are not delivered by Election Day.

IV.   The public interest would not be served by an injunction.

      An injunction restoring the Election Day Receipt Deadline—resulting in

likely disenfranchisement of eligible voters—would not serve the public interest. “By

definition, ‘[t]he public interest . . . favors permitting as many qualified voters to

vote as possible.’” League of Women Voters, 769 F.3d at 247 (alterations in original)

(quoting Obama for Am. v. Husted, 697 F.3d 423, 437 (6th Cir. 2012)). This includes

not only Intervenors and the Alliance’s members, but all eligible Minnesotans who

would risk disenfranchisement if Plaintiffs receive their requested injunctive relief.

See, e.g., Ex. 18 ¶¶ 3, 8–11. By contrast, the public interest would most assuredly be

ill-served if voters’ constitutional rights were violated to safeguard against

nonexistent risks of voter fraud and missed deadlines. See, e.g., Common Cause R.I.

v. Gorbea, 970 F.3d 11, 15 (1st Cir. 2020) (per curiam) (concluding that risk of

“fraudulent ballots . . . . is dubious as a matter of fact and reality” where state law

provides protections against fraud); Paher I, 2020 WL 2089813, at *7 (“Plaintiffs’

overarching theory that having widespread mail-in votes makes the Nevada election




                                          46
       CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 48 of 50




more susceptible to voter fraud seems unlikely where the Plan essentially maintains

the material safeguards to preserve election integrity.”).14

                                   CONCLUSION

      Plaintiffs seek the extraordinary remedy of a preliminary injunction to

dismantle the Consent Decree and, as a result, inject confusion and

disenfranchisement into the November Election. But the Court cannot grant the

relief they seek consistent with basic principles of preclusion, abstention, and

standing. Plaintiffs ultimately fail to demonstrate a likelihood of success on the

merits or any actual injury that they would suffer as a result of the Consent Decree.

Because they have not, “by a clear showing, carrie[d] the burden of persuasion,”

Brand Advantage Grp., 2020 WL 1891772, at *7 (quoting Mazurek, 520 U.S. at 972),

Intervenors respectfully request that this Court deny Plaintiffs’ motion for a

preliminary injunction.




14
  For example, under Minnesota law, it is a felony to vote more than once in the
same election, Minn. Stat. § 204C.14; to “[p]ut a ballot in a ballot box for any illegal
purpose,” id.; to apply for an absentee ballot with the intent to cast it illegally, id.
§ 203B.03; or to bribe or otherwise induce a voter to refrain from voting or vote in
a particular way, id. § 211B.13.


                                          47
CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 49 of 50




DATED this 29th day of September, 2020

                          GREENE ESPEL PLLP


                          By:          s/ Sybil L. Dunlop
                                Sybil L. Dunlop, Reg. No. 390186
                                Samuel J. Clark, Reg. No. 0388955
                                222 South Ninth Street, Suite 2200
                                Minneapolis, Minnesota 55402
                                Phone: (612) 373-0830
                                Fax: (612) 373-0929
                                Email: SDunlop@GreeneEspel.com
                                        SClark@GreeneEspel.com

                                Marc E. Elias, Esq.
                                (admitted pro hac vice)
                                Amanda R. Callais, Esq.*
                                PERKINS COIE LLP
                                700 Thirteenth Street NW, Suite 800
                                Washington, D.C. 20005-3960

                                *Pro hac vice application forthcoming




                                48
CASE 0:20-cv-02030-NEB-TNL Doc. 38 Filed 09/29/20 Page 50 of 50




                             Abha Khanna, Esq.
                             (admitted pro hac vice)
                             Jonathan P. Hawley, Esq.
                             (admitted pro hac vice)
                             PERKINS COIE LLP
                             1201 Third Avenue, Suite 4900
                             Seattle, Washington 98101-3099

                             Will M. Conley, Esq.
                             (admitted pro hac vice)
                             PERKINS COIE LLP
                             33 East Main Street, Suite 201
                             Madison, Wisconsin 53703-3095

                             Attorneys for Proposed Intervenor-
                             Defendants Robert LaRose, Teresa Maples,
                             Mary Sansom, Gary Severson, and Minnesota
                             Alliance for Retired Americans




                              49
